      Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 1 of 32




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KALOMA CARDWELL,

                                 Plaintiff,

 v.

 DAVIS POLK & WARDWELL LLP, Thomas Reid,                1:19-cv-10256-GHW
 John Bick, William Chudd, Sophia Hudson, Harold
 Birnbaum, Daniel Brass, Brian Wolfe, and John H.
 Butler,
                                 Defendants.




  PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
 MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND INTERROGATORY
                         RESPONSES




Dated: December 2, 2020                       David Jeffries, Esq.
                                              1345 Avenue of the Americas, 33rd Floor
                                              New York, New York 10105
                                              Tel: 212-601-2770
                                              djeffries@jeffrieslaw.nyc


                                              Attorney for Plaintiff
           Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 2 of 32




                                                   TABLE OF CONTENTS

                                                                                                                                        Page

PRELIMINARY STATEMENT .....................................................................................................1

RELEVANT FACTUAL BACKGROUND ....................................................................................3

ARGUMENT ...................................................................................................................................5

I.        DEFENDANTS’ DISCOVERY REQUESTS SEEK IRRELEVANT
          INFORMATION, ARE OVERBROAD, UNDULY BURDENSOME, AND FAIL
          TO SATISFY THE PROPORTIONALITY TEST UNDER RULE 26(B)(1) ....................5

          A.         Defendants Fail to Demonstrate Document Request Related Deficiencies
                     and Plaintiff’s Objections to these Requests Have Not Been Waived.....................8

                     1.         None of Defendants’ Positions Are Supported by Caselaw ......................12

                                i.         Issue #1: Defendants Assert Plaintiff’s Failed to Set Forth
                                           Objections with Particularity and Thus Has Waived the
                                           Right to Lodge Objections .............................................................12

                                ii.        Issue #2: Defendants Assert That Plaintiff “Fail[ed] to
                                           Produce Responsive Materials Absent ‘Better
                                           Understanding’” .............................................................................13

                                iii.       Issue #3: Defendants Assert That Plaintiff “Fail[ed] to
                                           Produce Responsive Materials Absent ‘Narrowing’” ....................13

                                iv.        Issue #4: Defendants Assert That Plaintiff “Fail[ed] to
                                           Produce Promised Documents Despite Entry of a Protective
                                           Order” ............................................................................................14

                                v.         Issue #5 Defendants Assert “Technical Deficiencies and
                                           Incompleteness” .............................................................................15

                     2.         Courts Routinely Deny Requests for “All” Documents ............................16

II.       DEFENDANTS ARE NOT ENTITLED TO A REPRODUCTION OF
          PLAINTIFF’S DOCUMENTS WITH BELATEDLY SOUGHT METADATA .............17

          A.         This Untimely Request for Metadata, Made After Plaintiff Produced
                     Documents and After Plaintiff Requested Metadata from Defendants,
                     Should Be Denied ..................................................................................................17

          B.         Defendants Have Waived Their Ability to Seek Metadata After the Fact ............18




                                                                      i
           Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 3 of 32




          C.         Defendants Have Not Shown Such Reproduction Is Necessary and
                     Relevant to this Action, and Such Reproduction Would Be Unduly
                     Burdensome ...........................................................................................................19

                     1.         The Metadata Defendants Belatedly Seek Is Not Necessary and
                                Relevant .....................................................................................................19

                     2.         “Sender” and “Recipient” and “Date” Information Already Appear
                                on the Face of a Vast Majority of Documents ...........................................20

III.      THE TEMPORAL SCOPE OF THE DISCOVERY REQUESTS IS
          OVERBROAD, UNDULY BURDENSOME, AND FAILS TO SATISFY THE
          PROPORTIONALITY TEST UNDER FEDERAL RULE 26(B) ....................................22

IV.       DEFENDANTS’ MANUFACTURED DISPUTE CONCERNING THE
          RETURN OF SO-CALLED FIRM MATERIALS IS PREMATURE AND
          NEEDLESSLY WASTES JUDICIAL RESOURCES ......................................................24

V.        AFFIRMATIVE ARGUMENTS THAT DEFENDANTS COULD HAVE MADE
          IN THEIR MOTION TO COMPEL, BUT CHOSE NOT TO, ARE DEEMED
          WAIVED ...........................................................................................................................25

CONCLUSION ..............................................................................................................................26




                                                                      ii
          Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 4 of 32




                                             TABLE OF AUTHORITIES

                                                                                                                          Page(s)

                                                              Cases

Aguilar v. Immigration & Customs Enforcement Div. of U.S. Dep’t of Homeland Sec.,
  255 F.R.D. 350 (S.D.N.Y. 2008) ............................................................................................. 22

Am. Express Travel Related Servs. Co. v. Allegis Grp., Inc.,
  No. 00CIV.5781LTSFM, 2001 WL 1661917 (S.D.N.Y. Dec. 28, 2001)................................ 23

Armstrong Pump, Inc. v. Hartman,
  No. 10-CV-446S, 2016 WL 7208753 (W.D.N.Y. Dec. 13, 2016) ............................................ 6

Autotech Techs. Ltd. P’ship v. Automationdirect.com, Inc.,
   248 F.R.D. 556 (N.D. Ill. 2008) ............................................................................................... 19

Badr v. Liberty Mutual Group, Inc.,
  No. 3:06CV1208, 2007 WL 2904210 (D. Conn. Sept. 28, 2007) ........................................... 16

Caputi v. Topper Realty Corp.,
  No. 14-CV-2634 JFB SIL, 2015 WL 893663 (E.D.N.Y. Feb. 25, 2015) .................................. 6

Cohen v. City of N.Y.,
  No. 05 CIV 6780(JCF), 2010 WL 1837782 (S.D.N.Y. May 6, 2010)..................................... 10

Fischer v. Forrest,
   2017 WL 773694 (S.D.N.Y. Feb. 28, 2017) ........................................................................ 9, 10

Fisher v. Kanas,
   487 F. Supp. 2d 270 (E.D.N.Y. 2007) ..................................................................................... 25

Ford Motor Co. v. Edgewood Props., Inc.,
  257 F.R.D. 418 (D.N.J. 2009) .................................................................................................. 18

Gaetano & Assocs., Inc. v. N.L.R.B.,
  183 F. A’ppx 17 (2d Cir. 2006) ............................................................................................... 25

Giacchetto v. Patchogue–Medford Union Free School District, CV,
  11–6323, 293 F.R.D. 112 (E.D.N.Y.2013) ................................................................................ 7

Gonzalez v. Int’l Bus. Machs. Corp.,
  236 A.D.2d 363 (2d Dep’t 1997) ............................................................................................. 11

Henry v. Morgan’s Hotel Group, Inc.,
  15 Civ. 1789, 2016 WL 303114 (S.D.N.Y. Jan. 25, 2016)...................................................... 16




                                                                 iii
          Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 5 of 32




Hui Qin Wang v. Jian Ping Yao,
  No. 11 Civ. 5637 (EBT), 2013 WL 2304180 (E.D.N.Y. May 17, 2013) ................................ 22

Iyoha v. Attorney General of the U.S.,
   226 F. A’ppx 78 (2d Cir. 2007) ............................................................................................... 25

Kingsway Financial Services, Inc. v. Price Waterhouse Coopers LLP,
   2008 U.S. Dist. LEXIS 105222 (S.D.N.Y. Dec. 31, 2008) ..................................................... 20

Mandell v. Maxon Co.,
  No. 06 Civ. 460(RWS), 2007 WL 3022552 (S.D.N.Y. Oct. 16, 2007) ............................. 10, 11

McCarthy v. SEC,
  406 F.3d 179 (2d Cir. 2005)..................................................................................................... 25

Nuskey v. Lambright,
  251 F.R.D. 3 (D.D.C. 2008)..................................................................................................... 23

Ocean Partners, LLC v. North River Ins. Co.,
  546 F. Supp. 2d 101 (S.D.N.Y. 2008)...................................................................................... 25

Perkins v. Chelsea Piers Mgmt.,
   No. 11 CIV. 8998(JCF), 2012 WL 4832814 (S.D.N.Y. Oct. 10, 2012) .................................. 10

Rosenbaum v. Becker & Poliakoff, P.A.,
  No. 08-CV-81004, 2010 WL 623699 (S.D. Fla. Feb. 23, 2010) ............................................. 23

Sarkees v. E.I. DuPont de Nemours & Co.,
   2019 WL 1375088 (W.D.N.Y. Mar. 27, 2019)......................................................................... 6,

Futreal v. Ringle,
   2019 WL 137587 (E.D. N.C. 2019) ........................................................................................... 9

SEC v. Collins & Aikman Corp.,
  256 F.R.D. 403 (S.D.N.Y. 2009) ............................................................................................. 23

Sook Yoon v. Celebrity Cruises, Inc.,
   97 Civ. 3808, 1999 WL 135222 (S.D.N.Y. Mar. 12, 1999) .................................................... 15

Thomas v. Roach,
  165 F.3d 137 (2d Cir. 1999)..................................................................................................... 25

Trilegiant Corp. v. Sitel Corp.,
   272 F.R.D. 360 (S.D.N.Y. 2010) ............................................................................................. 10

Viacom Intern. Inc. v. Youtube Inc.,
   253 F.R.D. 256 (S.D.N.Y. 2008) ............................................................................................. 15




                                                                 iv
           Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 6 of 32




Wiwa v. Royal Dutch Petroleum Co.,
  96 Civ. 8386, 2006 WL 2637836 (S.D.N.Y. Sept. 12, 2006) .................................................. 15

U.S. v. Yousef,
   327 F.3d 56 (2d Cir. 2003)....................................................................................................... 25

Zanowic v. Reno,
  97 Civ. 5292, 2000 WL 1376251 (S.D.N.Y. Sept. 25, 2000) .................................................. 10

Zubulake v. UBS Warburg LLC,
  217 F.R.D. 309 (S.D.N.Y. 2003) ............................................................................................. 23

                                                                  Rules

Fed. R. Civ. P. 26(b)(1).......................................................................................................... passim

Fed. R. Civ. P. 26(b)(2)(C) ..................................................................................................... 23, 24

Fed. R. Civ. P. 26(c)(1) ................................................................................................................. 23




                                                                     v
         Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 7 of 32




         Plaintiff Kaloma Cardwell (“Plaintiff” or “Cardwell”) respectfully submits this

memorandum of law in opposition to Defendants’ motion to compel production of certain

documents and interrogatory responses (ECF 102) (the “Motion” or “MTC”), as filed by Davis

Polk & Wardwell LLP (“Davis Polk” or the “Firm”) and named defendants Thomas Reid, John

Bick, William Chudd, Sophia Hudson, Harold Birnbaum, Daniel Brass, Brian Wolfe, and John H.

Butler (the “Named Defendants,” and, together with Davis Polk, “Defendants”).

                                      PRELIMINARY STATEMENT

         With virtually zero authorities to support their positions, not only does Defendants’ motion

to compel reveal their blatant disregard for relevance, proportionality, and other foundational

principles of the Federal Rules, but also the extraordinary lengths to which they will go to

manufacture disputes that carry the threat of sanctions. Against this unfortunate backdrop, it is

hard not to view Defendants’ motion as anything other than an abuse of motion practice, a waste

of Plaintiff’s and the Court’s resources, and a bullying tactic intended to create disputes and grind

down Plaintiff’s ability to prosecute this case. For these reasons alone, the MTC should be denied.

         On July 18, 2020, after undertaking a proportional search for discovery materials, Plaintiff

produced more than 470 documents to Defendants spanning more than 2,088 pages. 1 In total,

Plaintiff produced over 780 documents and over 6,118 pages to Defendants—all in electronic

format in compliance with in their Document Requests. 2 As Defendants are well aware, Plaintiff’s

production was made subject to a corresponding set of responses and objections, which the Court


1
  After Defendants claimed during a meet and confer that they could not access Plaintiff’s work-issued laptop, which
has been in their possession since August 2018, Plaintiff voluntarily withdrew an objection that he was withholding
documents already in Defendants’ possession, custody, or control. This resulted in the production of an additional
316 documents spanning 4,030 pages, and service of supplemental objections and responses (ECF 85-7).
2
  By contrast, Defendants have produced a paltry 900 pages since the start of discovery, a discrepancy that (i) would
make more sense if Defendants, not Plaintiff, were the victims of racial discrimination and retaliation, and (ii) belies
any claim that it is Plaintiff’s production that suffers from glaring deficiencies. In order to narrow the scope of any
disputes concerning these issues, a deficiency letter regarding Defendants’ insufficient document production and
responses and objections to Plaintiff’s Document Requests is forthcoming.


                                                           1
         Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 8 of 32




permitted Plaintiff to assert. Rather that engage meaningfully when Plaintiff raised valid concerns

with the form and substance of Defendants’ Requests (through timely-served objections),

Defendants pointed the finger at Plaintiff, refused to acknowledge such objections (which squarely

contradicts this Court’s orders), 3 and then accused Plaintiff of failing to comply with Court orders

and misapprehending unspecified and undisclosed Southern District of New York “practices.” 4

         Their motion reveals that Defendants remain steadfast in their refusal to meaningfully

engage with virtually any of Plaintiff’s positions on the disputed issues—failing to consider nearly

all arguments, cases, and positions that Plaintiff has asserted, both in Plaintiff’s portion of the Joint

Letter and in various letters sent in the four months since the challenged responses and objections

were served. But, as this opposition described in painstaking detail, Defendants are not entitled

to every piece of paper or record that Plaintiff generated for nearly eight years, or a belated

production of metadata weeks after Plaintiff produced documents, and various other objected-to

forms of discovery simply because they desire them.

         Rather, an examination of any purported deficiencies in Plaintiff’s production or discovery

responses must begin with the language (and scope) of the Requests themselves, and the nature of

Plaintiff’s objections. See Exs. 1 and 2. As Plaintiff demonstrates infra, compliance with the

Discovery Requests as written, including an instruction that “responsive items set forth in any

request should not be construed to limit the scope of the request,” 5 would require Plaintiff to first

manually inspect every email and document maintained by Plaintiff over an eight-year period to



3
  See July 7, 2020 Hr’g Tr at 31 (“I’m not precluding [Plaintiff] from raising appropriate objections at this time.”).
4
  While recognizing that this Court granted Plaintiff the right to make objections, Defendants took a materially
different position on this issue (among other issues) during subsequent meet and confers. This pattern of advancing
arguments in meet and confers that are inconsistent with the Court’s orders and guidance accounts for a vast
majority of the time spent meeting and conferring on these disputes. In order to address this practice, Plaintiff began,
as early as July 31, 2020, (i) flagging that Defendants’ communications violated with good faith meet-and-confer
requirements and (ii) asking Defendants to detail and specify their concerns or positions in writing. ECF 85-15.
5
  See Ex. 1 ¶ 14 at 7.


                                                           2
         Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 9 of 32




determine whether responsive information exists. But Plaintiff need not do so in order to challenge

the propriety of this approach, as the Requests on their face make clear that responsive information

is unlikely to exist across the sprawling, eight-year period for which such documents are sought.

        Short on authorities to support their position, and refusing to respond to Plaintiff’s own-

cited authorities (which informed Plaintiff’s objections in the first instance), Defendants’ motion

underscores that they fail to demonstrate, inter alia, the relevance or propriety of seeking (i) “all”

documents and communications from Plaintiff, 6 for a period that pre-dates Plaintiff’s employment

at Davis Polk, and post-dates Plaintiff’s termination (at the earliest) or the filing of the Complaint;

and (ii) a reproduction of Plaintiff’s entire document productions to satisfy Defendants’ belated

request for metadata. Because Defendants have indisputably failed to carry their burden regarding

their requests for additional discovery, their motion should be denied.

                              RELEVANT FACTUAL BACKGROUND

        On March 2, 2020, Defendants served their First Set of RFPs (“Document Requests”) and

First Set of Interrogatories (“Interrogatories,” together with “Document Requests,” the “Discovery

Requests”). Importantly, those Requests did not call for the production of metadata. 7 Consistent

with the Court’s order, Plaintiff served responses and objections and produced responsive

documents subject to those objections on July 18, 2020. On July 27, 2020, Defendants sent a

purported deficiency letter to Plaintiff. That letter did not mention or call for the production of

metadata, but did raise other so-called “issues.” In the intervening months, Plaintiff attempted to


6
  Defendants’ position is hard to square with their identical objection to “all” documents and communications as
overbroad, unduly burdensome, and not proportional to the needs of the case. See, e.g., Ex. 3 ¶ 15 at 6 (“Defendants
object to the Requests to the extent that they call for the production of … “all” documents or communications as
overbroad, unduly burdensome, and not proportional to the needs of this case….); id. ¶ 16 (“Defendants object to
Instruction No. 5 as unduly burdensome, overbroad, and not proportional to the needs of the case, to the extent it
purports to seek “all” responsive documents in Defendants’ possession, custody, or control).
7
  In fact, the third instruction in the Document Requests unambiguously states “[a]ll documents shall be produced in
a format agreed upon by the parties to this litigation or as otherwise required by the Court.” Ex. 1 ¶ 3 at 5.



                                                         3
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 10 of 32




engage in substantive meet and confers with Defendants, but they rebuffed any common-sense,

good-faith attempt to address Plaintiff’s objections. 8 Rather than identify bridgeable gaps between

the parties’ positions, Defendants repeatedly insisted that they rejected Plaintiff’s perfectly

reasonable requests, which Plaintiff emphasized in numerous communications, 9 that Defendants

(i) limit the scope of their Requests to comply with Rule 26(b)(1); (ii) carry their initial burden of

propounding sufficiently drafted requests by redefining objected-to defined terms or Requests; and

(iii) implement similar revisions to address virtually identical issues with their Interrogatories.

         Yet, despite these unbalanced and unreasonable Requests, Defendants repeatedly took

issue with Plaintiff having objected at all, attempting to render Plaintiff’s ability to make such

objections (and the objections themselves) moot. Plaintiff was only able to put an end to




8
  See ECF 85-15 (detailing in a July 31, 2020 letter, Plaintiff’s willingness to address Defendants’ concerns
specifically, substantively, and on a request-by-request basis).
9
  See Plaintiff’s First Set of Responses to Defendants’ RFPs, Ex. 4 (specifically objecting about 30 separate times,
while referencing the specific request at issue, that Plaintiff “further objects to this Request on the grounds that it is
overbroad and unduly burdensome, particularly to the extent it seeks ‘[a]ll documents’” or “[a]ny copies” and
“without providing reasonable time limitations”) (emphasis added);

ECF 85-15 (informing Defendants on July 31, 2020 that “Plaintiff has made clear in its objections that particular
RFPs are (i) overly broad, unduly burdensome, (ii) do not appear relevant to the claims or potential defenses
asserted or to be asserted in this action, and/or (iii) not proportional to the needs of the case. For example, and as
specifically noted in certain objections, Plaintiff objected to certain requests for ‘all documents’….”);

ECF 85-16 (Aug. 6, 2020 challenge to Defendants’ requests for “all documents” and similarly overly broad
interrogatories, noting that “courts have required [parties] to narrow similarly overly broad interrogatories” and
“[o]n the question of relevance and temporal scope, it is unclear whether Defendants are also arguing that
Defendants’ emails, text messages, phone numbers, social media accounts, resumes, and cover letters that follow
Plaintiff’s termination date … are all similarly discoverable for a period that runs through the present”);

Plaintiff’s Aug. 18, 2020 Email to Defendants (noting that “as it relates to making progress with these discovery
issues, as you well know there are threshold issues that can only be resolved if Defendants are willing to meet and
confer in good faith, which includes, at a minimum, a willingness to narrow document requests that courts have
considered to be improper on their face (e.g., because they are categorically overbroad and/or not related to the
claims or defenses in a case). That work can only be done by Defendants.”); and

Plaintiff’s Aug. 21, 2020 Second Supplemental Objections and Responses to Defendants’ RFPs, ECF 85-7
(specifically objecting nearly 30 separate times “on the grounds that [the requests are] overbroad and unduly
burdensome, particularly to the extent [they] seek[] ‘[a]ll documents’” or “[a]ny copies” and “without providing
reasonable time limitations”).



                                                            4
       Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 11 of 32




Defendants’ cat-and-mouse game by citing an exchange between Your Honor and Bruce

Birenboim at the July 7, 2020 teleconference. See 85-16 at 4 (quoting back Mr. Birenboim’s

representation during the teleconference that Defendants were “fine with this process” after Your

Honor explained that Plaintiff was not “preclude[ed] . . . from raising appropriate objections at this

time.”). But ultimately, far from being “fine” with the objections, Defendants remained steadfast

in their position that they were improper and that the Requests require no modifications as to their

scope or breadth—without distinguishing Plaintiff’s authorities on these issues, or even attempting

to satisfy Rule 26(b)(1)’s proportionality factors (including as to relevance).

       On August 11, 2020, Plaintiff served discovery requests on Defendants that included an

explicit request for metadata. On August 18, 2020, in response to the request, Defendants made a

vague request for reciprocal data—even though, by that time, Plaintiff had already produced

documents to Defendants several weeks prior on July 18, 2020, after a painstaking search and

collection process (in compliance with the Court-ordered deadline for doing so and in electronic

format as Defendants requested). Attempting to cloak their oversight as a failure on Plaintiff’s part,

Defendants asserted that their belated request for metadata was “inherent” in the Southern

District’s “practices”—a position that was squarely at odds with caselaw that Plaintiff presented

(cases that Defendants still make no attempt to analyze or distinguish).

                                           ARGUMENT

I.     DEFENDANTS’    DISCOVERY    REQUESTS    SEEK      IRRELEVANT
       INFORMATION, ARE OVERBROAD, UNDULY BURDENSOME, AND FAIL TO
       SATISFY THE PROPORTIONALITY TEST UNDER RULE 26(B)(1)

       Although not addressed in their motion, there can be no reasonable dispute that Federal

Rule of Civil Procedure 26(b)(1) limits the scope of discovery to information “relevant to any

party’s claim or defense” and “proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

The specific proportionality factors that must be assessed when evaluating the appropriate scope


                                                  5
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 12 of 32




of discovery are: (i) the importance of the issues at stake in the action; (ii) the amount in

controversy; (iii) the parties’ relative access to relevant information; (iv) the parties’ resources; (v)

the importance of the discovery in resolving the issues; and (vi) whether the burden or expense of

the proposed discovery outweighs its likely benefit. Id.

         “Proportionality has assumed greater importance in discovery disputes since the …

amendments to Rule 26,” Sarkees v. E.I. DuPont de Nemours & Co., 2019 WL 1375088, at *2

(W.D.N.Y. Mar. 27, 2019). Likewise, Rule 26(b)(1), “is intended to encourage judges to be more

aggressive in identifying and discouraging discovery overuse by emphasizing the need to analyze

proportionality before ordering production of relevant information.” Armstrong Pump, Inc. v.

Hartman, No. 10-CV-446S, 2016 WL 7208753, at *3 (W.D.N.Y. Dec. 13, 2016).

         Disregarding threshold relevance and proportionality considerations, Defendants have

propounded Discovery Requests (which they subsequently refused to revise or narrow) 10 that

violate virtually every proportionality factor, including through their improper insistence that

Plaintiff produce “all documents” “relating to” various topics, and identify “every” and “all

persons” concerning various topics, some of which are defined in impermissibly broad ways,

covering an eight-year period that both pre- and post-dates Plaintiff’s employment by the Firm,

and have nothing to do with the claims or defenses at issue in this case.

         A. Defendants Fail to Demonstrate Interrogatory Related Deficiencies 11




10
   Ironically, Defendants’ “Summary” of Defendants’ Interrogatories and RFP Requests (MTC, ECF 102 at 6-7 and
9-15) is substantively narrower than the actual requests themselves. See Exs. 1, 2. That Defendants have narrowed
their requests, in the form of “summar[ies]” for purposes of this motion, but were unwilling to do so in response to
Plaintiff’s concerns and objections reveals that this dispute was amenable to resolution without resort to Court
intervention.
11
   Although Defendants have informed the Court that they “are not asserting waiver at this time” regarding
Plaintiff’s responses to the Interrogatories, it is unclear how such position will affect future disputes, if any,
concerning Plaintiff’s Interrogatory Responses. ECF 102 at 5 n. 2.


                                                         6
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 13 of 32




         Defendants assert that Plaintiff’s responses to Interrogatory Nos. 1, 2, 3, 5, 6, 7, 8, 9, 11,

and 13 included “improper objections” purportedly because Plaintiff “[d]ecline[d] to specify

whether his responses are or are not limited by the objections he has asserted and, if so, on what

specific bases he is withholding information.”

         Interrogatory Nos. 1-3 ask Plaintiff to “identify the five persons” with certain knowledge.

It is unclear what information Defendants believe has been withheld, as each one of Plaintiff’s

responses provided the names of five individuals; Plaintiff’s responses and objections were

likewise specific and sufficient.

         Interrogatory Nos. 5, 6, 7, and 8 ask Plaintiff to “[i]dentify every person with knowledge

concerning” various subjects, and Interrogatory Nos. 11 and 13 12 ask Plaintiff to “[i]dentify all

persons”—each covering a nearly eight-year period with a cutoff date running through “the [ever-

changing] present.” Plaintiff provided specific answers and specific objections to each of these

interrogatories, including objections that they were either overly broad, indefinite as to time,

without reasonable limitation in its scope, or not proportional to the needs of this case. 13 Similarly,

Plaintiff has sufficiently answered Interrogatory No. 9.

         Further, with respect to Interrogatory No. 11, Plaintiff objected to “Defendants’ defined

term ‘subject matter of this litigation’ insofar as it impermissibly seeks ‘information . . . not limited




12
   Interrogatory 13 calls for Plaintiff to “[i]dentify all email addresses and social media accounts (including account
names) used or controlled by plaintiff” over eight plus years. Plaintiff has lodged specific objections and responses
that highlight the fact that neither the wording of Interrogatory No. 13 nor Defendants have “made a sufficient
predicate showing that this broad class of material” is relevant to any claims or defenses during the relevant time
period. Caputi v. Topper Realty Corp., No. 14-CV-2634 JFB SIL, 2015 WL 893663, at *6 (E.D.N.Y. Feb. 25,
2015). Not only have Defendants failed to establish relevance, but courts routinely discourage the broad types of
discovery through social media accounts that Defendants seek here. See generally Giacchetto v. Patchogue–
Medford Union Free School District, CV 11–6323, 293 F.R.D. 112, 115-16 (E.D.N.Y.2013) (an individual’s
“express[ion of] some degree of joy, happiness, or sociability on certain occasions sheds little light on the issue of
whether he or she is actually suffering emotional distress”).
13
   On Interrogatory Nos. 5 and 13, Plaintiff provided a footnote that further explains how such interrogatories are
impermissibly broad.


                                                           7
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 14 of 32




to . . . to the allegations, claims, defenses, injuries, or damages’ in this action,’ which is beyond

the scope of discovery permitted under Rule 26(b)(1) of the Federal Rules of Civil Procedure.”

Defendants are not entitled to information that is not limited to “the [relevant] allegations, claims,

defenses, injuries, or damages.’” Yet that is what their motion seeks.

         Ultimately, Defendants claim they seek “detail[s] sufficient to enable them to determine

the need for additional motion practice.” But as Plaintiff repeated emphasized to Defendants the

during meet and confers, Defendants do not have the level of specificity they seek because virtually

every question they propounded is impermissibly broad, and unduly burdensome. Making matters

worse, Defendants effectively took the counterproductive and judicially wasteful position that they

would not narrow any of their Discovery Requests unless instructed by this Court to do so.

         A.       Defendants Fail to Demonstrate Document Request Related Deficiencies and
                  Plaintiff’s Objections to these Requests Have Not Been Waived 14

         In an attempt to circumvent this Court’s July 7, 2020 ruling (which gave Plaintiff the right

to make objections), 15 Defendants resort to frivolous arguments as a backdrop attempt to seek that

Plaintiff has waived all objections to the Document Requests (except as to privilege), this time on

the basis that “Plaintiff[] fail[ed] to state objections with particularity.”

         True to form, the single case that appears in Defendant’s motion was brought to this Court’s

attention in the context of Defendant’s latest request for sanctions. For reasons that are not proper

and undeniably made plain by the record, Defendants pretend that Plaintiff never informed them

that documents were being withheld subject to and on the basis of Plaintiff’s objections, and that



14
   At the threshold, Plaintiff wonders how Defendants are asserting that Plaintiff failed to comply with Rule 34 and
thus has waived the right to objections when Defendants’ own responses to Plaintiff’s Document Requests failed to
state the very thing they claim Plaintiff has not stated and thus has waived. See Ex. 5 (showing excerpts of
Defendants’ Responses to Plaintiff’s RFPs where they do not mention if they are withholding documents in any
sense, including on the basis of their objections. Defendants’ position is particularly problematic given that Plaintiff
has produced more than six times the volume of discovery as Defendants.
15
   See July 7, 2020 Hr’g Tr at 31 (“I’m not precluding [Plaintiff] from raising appropriate objections at this time.”).


                                                           8
       Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 15 of 32




Plaintiff’s responses would be revised to provide such confirmation. See ECF 85-16 (informing

Defendants on Aug. 6, 2020 that “[f]or each applicable RFP . . . , Plaintiff will revise his responses

and provide the requested confirmation as to the . . . documents or categories of discovery that

have been withheld, if any, based on any asserted objections.”). Plaintiff did so on August 21,

2020. See ECF 85-7 (where Plaintiff’s revised responses and objections specifically state for each

applicable request (i.e., which excludes RFP Nos. 5, 11, 12, 14, 23, 24, and 27) that “Plaintiff is

withholding documents based on the objections and descriptions noted herein”).

       Choosing to ignore Plaintiff’s clearly-written responses and objections, Defendants support

their waiver argument by citing Fischer v. Forrest, 2017 WL 773694, at *1, *3 (S.D.N.Y. Feb. 28,

2017) (Peck, J.)—a district court copyright and trademark infringement case in which “[t]he

question before the court in Fischer was whether [the] use of 17 general objections complied with

Rule 34.” Futreal v. Ringle, 2019 WL 137587 (E.D.N.C. 2019) (describing the issue before the

Court in Fischer) (emphasis added). But that is not the issue before this Court.

       Setting aside the fact that the Fischer court did not hold that plaintiff waived their

objections as a result of their non-compliance with Rule 34 (instead, requiring the party “to revise

their Responses to comply with the Rules”), the court assessed five different ways Rule 34 were

violated—none of which are present here. The first two focused on the naked incorporation of

“General Objections.” The third related to the claim that certain requests were “overly broad and

unduly burdensome” without disclosing which parts of the requests formed the basis of such

objections. The fourth was that the responses failed to specify when documents would be

produced. The fifth was a failure to state whether the party was withholding documents.

       As the opinion makes clear, the responses and objections in Fischer are categorically and

materially different than Plaintiff’s own, as none of above five deficiencies—let alone all five—




                                                  9
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 16 of 32




are present here. 16 As stated supra, Plaintiff’s responses (i) included specific objections (rather

than merely “incorporating all of the General Objections into each response”); (ii) cited the parts

of each request that were overly broad and unduly burdensome (e.g., “all documents” or “all

communications”), often with illustrative examples in footnotes; (iii) specifically stated if Plaintiff

would produce documents (which were simultaneously transmitted along with corresponding

responses and objections that same day); and (iv) stated, when applicable, if Plaintiff was

“withholding documents based on the [specific] objections” provided for each such request.

         Faced with these stark contrasts, Defendants pivot to claiming that Plaintiff has (i) not

indicated whether he is withholding documents based on the basis of his objections and (ii) stated

that he is withholding documents in “boilerplate” fashion.                           See MTC, ECF 102 at 9

(acknowledging that Plaintiff “[r]esponded to each” RFP but attempting to characterize any

“withholding documents” descriptions as “boilerplate”). Without supporting caselaw, Defendants

replaced Rule 34’s actual language with their own interpretation and subjective “requirements.”

         In sum, Plaintiff has properly and specifically objected to each Document Request that is

the subject of this MTC. 17 Plaintiff specifically objected to each request, which included several




16
   The following is one of the responses the Fischer court highlighted to illustrate this point: “Defendant objects to
this Request for Production to the extent that it is overly broad and unduly burdensome, and not likely to lead to the
discovery of relevant evidence. Defendant further objects to this Request as it requests information already in
Plaintiff's possession.”

17
  It is well settled that where (as is the case here) the relevancy of a request is not readily apparent on its face, the
party seeking the discovery bears the burden of demonstrating such relevance. See Trilegiant Corp. v. Sitel Corp.,
272 F.R.D. 360, 363 (S.D.N.Y. 2010) (“The burden of demonstrating relevance is on the party seeking discovery.”);
Cohen v. City of N.Y., No. 05 CIV 6780 (RJS)(JCF), 2010 WL 1837782, at *2 (S.D.N.Y. May 6, 2010) (same).

Where a party fails to meet that burden, the discovery should be denied. See, e.g., Perkins v. Chelsea Piers Mgmt.,
No. 11 CIV. 8998 (ALC)(JCF), 2012 WL 4832814, at *1 (S.D.N.Y. Oct. 10, 2012) (denying a motion to compel
because the plaintiff “fail[ed] to provide any argument as to why the documents he is seeking are relevant to his
case.”); Mandell v. Maxon Co., No. 06 Civ. 460, 2007 WL 3022552, at *1 (S.D.N.Y. Oct. 16, 2007) (quashing a
request for production because the plaintiff failed to demonstrate the relevance of the information it sought);
Zanowic v. Reno, 97 Civ. 5292 (JGK)(HBP), 2000 WL 1376251, at *6 (S.D.N.Y. Sept. 25, 2000) (a moving party’s
“failure to explain the relevance of this information is fatal to [its] motion to compel.”).


                                                           10
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 17 of 32




dozen indications throughout the responses that Plaintiff “further object[ed]” to specific requests,

including objections that were based on “overbroad and unduly burdensome [requests],

particularly to the extent it seeks “[a]ll documents” or “[a]ny copies” and “without providing

reasonable time limitations.” The fact that Defendants propounded dozens of requests with the

same improper language does not mean that Plaintiff’s objections lack specificity, are boilerplate,

or suddenly cease to be well-founded.

         Because Plaintiff responded and objected to the Document Requests and made subsequent

document productions pursuant to those objections, Defendants’ MTC should be denied. Cf.

Gonzalez v. Int’l Bus. Machs. Corp., 236 A.D.2d 363, 364 (2d Dep’t 1997) (denying motion to

compel where “an examination of the plaintiffs’ response to the [propounding party’s] discovery

demands supports the [lower court’s] conclusion that the plaintiffs adequately responded to all but

those portions of the demands which were of an overly-broad and burdensome nature”).

         Moreover, as to each purported “[i]ssue[]” Defendants assert, both the plain language of

each Request and the motion itself demonstrates that the Requests fail to satisfy numerous

threshold considerations, including relevance and proportionality factors. Because the Requests

ignore, inter alia, (i) the importance of the requested discovery in resolving the case’s issues, see,

e.g., Mandell v. Maxon Co., No. 06 Civ. 460(RWS), 2007 WL 3022552, at *1 (S.D.N.Y. Oct. 16,

2007) (the burden of demonstrating relevance is on the party seeking discovery); (ii) consideration

of the parties’ respective resources 18; and (iii) whether the burden or expense of the proposed

discovery outweighs its likely benefit, there are numerous basis upon which they should be denied.




18
   Consideration of the parties’ respective resources “does not foreclose discovery requests to an impecunious party,
nor justify unlimited discovery requests addressed to a wealthy party.” Advisory Committee Notes to the 2015
Amendments to Rule 26. That Davis Polk and the Named Defendants undoubtedly have more resources than
Plaintiff does not eviscerate the discovery boundaries mandated by Rule 26. Accordingly, Plaintiff asks that the
Court apply the committee notes’ requirements and not subject Plaintiff to Defendants’ unreasonable demands.


                                                         11
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 18 of 32




                  1.       None of Defendants’ Positions Are Supported by Caselaw

                           i.       Issue #1: Defendants Assert Plaintiff’s Failed to Set Forth
                                    Objections with Particularity and Thus Has Waived the Right to
                                    Lodge Objections

         Defendants assert this argument with respect to Request Nos. 1–10, 13, 15–22, 25, 26, 28-

and 31. As noted in the preceding section, Plaintiff has specifically objected to each of the

foregoing requests. With the exception of Request No. 22, each and every one of these requests

includes a variation of the improperly broad “[a]ll documents” construction that impermissibly

seeks documents from 2012 through the present. 19 See infra at 16-17 (explaining why such

constructions have been deemed improper by this Circuit). Notably, as reflected in n.6 supra, it is

perplexing how Defendants can credibly and defensible maintain that Plaintiff’s objections to

“[a]ll documents” is improper or meaningless, when Defendants assert same exact objection in its

responses to Plaintiff’s Document Requests.

         Regarding Request Nos. 4, 7, 15, 17, 28, and 31, Plaintiff specifically objected to

“Defendants’ defined term ‘subject matter of this litigation’ insofar as it impermissibly seeks

‘information . . . not limited to . . . to the allegations, claims, defenses, injuries, or damages’ in this

action,’ which is beyond the scope of discovery permitted under Rule 26(b)(1) of the Federal Rules

of Civil Procedure.” Defendants are not entitled to information that is not limited to “the [relevant]

allegations, claims, defenses, injuries, or damages.’”

         Ultimately, Defendants have provided no supporting caselaw and can point to nothing in

Plaintiff’s actual responses and objections to support their argument that the responses and

objections violate Rule 34, or that Plaintiff has waived the right to lodge objections.



19
  Regarding Request No. 22, which asks for Plaintiff to produce “[c]ertified copies of plaintiff’s transcripts from
college and law school,” Plaintiff lodged specific responses and objections. Plaintiff notes that Defendants already
have these documents in their possession, and indeed have produced such documents to Plaintiff. See
DPW_SDNY000000185-DPW_SDNY000000189.


                                                         12
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 19 of 32




                           ii.      Issue #2: Defendants Assert That Plaintiff “Fail[ed] to Produce
                                    Responsive Materials Absent ‘Better Understanding’”

         Defendants advance this argument with respect to Request Nos. 8, 20 9, 21 20, 21, and 22.22

As with the other requests, Plaintiff has likewise provided specific objections to each of the

foregoing requests. With the exception of Request No. 22, each and every request includes a

variation of the improperly broad “[a]ll documents” construction that impermissibly seeks

documents from 2012 through the present. See infra at 16-17 (explaining why such constructions

have been deemed improper by this Circuit). Despite Plaintiff’s many good-faith attempts to

negotiate the scope of these requests, Defendants have categorically refused to modify or narrow

the scope of responsive documents they seek in response to these impermissibly broad requests.

                           iii.     Issue #3: Defendants Assert That Plaintiff “Fail[ed] to Produce
                                    Responsive Materials Absent ‘Narrowing’”

         Defendants advance this argument with respect to Request Nos. 4, 5, 10, 13, 14, 19, 26, 28,

and 31. Plaintiff has likewise provided specific objections to each of the foregoing requests. Each

and every request includes a variation of the improperly broad “[a]ll documents” (or “any”)

construction that impermissibly seeks documents from 2012 through the present. See infra at 16-

17 (explaining why such constructions have been deemed improper by this Circuit).

         Regarding Requests Nos. 4, 28, and 31, Plaintiff specifically objected to “Defendants’

defined term ‘subject matter of this litigation’ insofar as it impermissibly seeks ‘information . . .



20
   In addition to Plaintiff’s specific response and objections, Plaintiff explained to Defendants that “this Request is
so overbroad that it contemplates every document involving anything even remotely related to a month-long Firm-
approved vacation that Plaintiff took during his employment.” ECF 85-7 n.6 at 13. Nevertheless, because
Defendants incorrectly suggest that Plaintiff has not produced responsive documents, Plaintiff directs Defendants to
CARDWELL003054, which details such Firm-approved vacation.
21
   In addition to Plaintiff’s specific response and objections, Plaintiff explained to Defendants “this Request is so
overbroad that ‘[a]ll documents relating to plaintiff’s non-Davis Polk employment’ contemplates the Obama
campaign flyers that Plaintiff received in 2012.” ECF 85-7 n.7 at 14. Yet, Defendants did not propose any
limitations or carveouts that would exempt these documents from the scope of what they are asking Plaintiff to
search for and produce.
22
   Request No. 22 is addressed in the preceding section.


                                                          13
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 20 of 32




not limited to . . . to the allegations, claims, defenses, injuries, or damages’ in this action,’ which

is beyond the scope of discovery permitted under Rule 26(b)(1) of the Federal Rules of Civil

Procedure.” Defendants are not entitled to information that is not limited to “the [relevant]

allegations, claims, defenses, injuries, or damages.’” And yet, absent Court instruction, Defendants

do not believe they must “narrow” these requests.

                          iv.      Issue #4: Defendants Assert That Plaintiff “Fail[ed] to Produce
                                   Promised Documents Despite Entry of a Protective Order”

        At the threshold, Defendants’ request to compel a production of documents responsive to

Request Nos. 1, 4, 12 should be denied for failure to satisfy their Rule 37 obligations. 23 Plaintiff

is trouble to see that Defendants falsely cite compliance with Rule 37’s meet and confer

requirement for these specific requests (through meet and confers on August 4, August 6, and

August 20, 2020). While true that Plaintiff offered to produce materials responsive to these

requests upon entry of a protective order, and that a protective order was entered on November 9,

2020, it is not true that Defendants ever followed up with Plaintiff, attempted to meet and confer,

or even declared impasse as to these requests after November 9, 2020 (a fact confirmed by their

own Rule 37 certification). Indeed, this issue was not even raised in the parties’ Joint Letter (ECF

85-1) as an issue ripe for resolution, because the protective order had not yet been entered at that

time. As their certification documents, the parties’ final communications on this issue occurred in

August, and pre-date the entry of a protective order. As a result, Defendants’ Motion is premature

as to these Requests, and should be denied for failure to comply with their Rule 37(a)(2)(B)

obligations.




23
  Defendants’ motion falsely asserts that “at a Court conference on November 4, 2020, plaintiff represented,
contrary to prior representations, that he intended to make no further production. MTC at 13. It is unclear what has
informed Defendants’ misrepresentation to the Court but Plaintiff remains willing to honor previously offered, good-
faith compromises and positions taken throughout the course of this litigation.


                                                        14
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 21 of 32




         As courts in this district have held, this failure, standing alone, is a sufficient ground for

denying a motion to compel, and imposing sanctions. See, e.g., Apex Oil Co. v. Belcher Co., 855

F.2d 1009,1020 (2d Cir. 1988) (counsel violated the rule requiring attorneys to confer in good faith

prior to seeking judicial resolution, which multiplied proceedings unreasonably and vexatiously

so as to support imposition of sanctions); Wiwa v. Royal Dutch Petroleum Co., 96 Civ. 8386

(KMW), 2006 WL 2637836 at *9 (S.D.N.Y. Sept. 12, 2006) (denying motion to compel for failure

to confer and awarding attorney’s fees to non-moving party); In Sook Yoon v. Celebrity Cruises,

Inc., 97 Civ. 3808 (DC), 1999 WL 135222 at *6 (S.D.N.Y. Mar. 12, 1999) (same); see also Viacom

Intern. Inc. v. Youtube Inc., 253 F.R.D. 256, 262-64 (S.D.N.Y. 2008) (denying motion to compel

where party already agreed to produce sufficient information). 24

                           v.        Issue #5 Defendants              Assert     “Technical      Deficiencies       and
                                     Incompleteness”

         Here, Defendants assert that Plaintiff’s “production contains a number of problems that,

taken together, cause defendants to question whether plaintiff has made a reasonable search for

responsive information in his possession, custody, or control.” Defendants’ assertion is rooted in

their failure to accept that Plaintiff’s production, responses, and objections are a function of the

fact that virtually every one of Defendants’ Document Requests are impermissibly flawed and

Defendants took the position that for the last few months (i.e., since August 2020) nothing about

the Discovery Requests required modification. Defendants did not merely fail to carry their initial

burden, Defendants pretended not to have one.



24
  Further, Defendants have failed to produce responses to Plaintiff’s Interrogatories for Sophia Hudson, William
Chudd, and John H. Butler, a failure that is in direct contradiction of their representations to Plaintiff on September
14, 2020 and their representation to the Court on November 4, 2020. The latter of which led the Court to rule that
“at this point [this Court would] not compel defendants to provide responses.” See Nov. 4, 2020 Hr’g Tr at 31
(where Defendants proclaimed “we’re prepared to do so very promptly as soon as your Honor enters the protective
order”). Similarly, Defendants have not produced “relevant insurance agreements following the entry of an
appropriate protective order” (Defendants’ Initial Disclosures, Ex. 6 at 6).


                                                          15
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 22 of 32




         Nevertheless, the assertion that Plaintiff “[p]roduced documents and communications in

non-native form without metadata (like date, time, sender, and recipient) and “[p]roduced certain

documents only in part or with errors that obscure text is addressed infra. Illusory arguments

related to “responsive information in [Plaintiff’s] possession, custody, or control,” “full document

families,” “communications from platforms,” “files” that serve as the basis of allegations in the

Complaint, a “fail[ure] to produce communications with . . . individuals identified[] in plaintiff’s

response to Interrogatory No. 11,” and “declin[ing] to response to questions about ‘searched for

and produced responsive communications” have been addressed in the specific objections that

Plaintiff lodged. 25

                  2.       Courts Routinely Deny Requests for “All” Documents

         Even if the foregoing requests were relevant and proportional to the needs of the case (they

are not), they are impermissibly overbroad. Virtually every at-issue request seeks “all documents”

“relating to” a particular subject, some of which are broadly defined. However, “[b]lanket requests

of this kind are plainly overbroad and impermissible.” Henry v. Morgan’s Hotel Group, Inc., 15

Civ. 1789 (ER)(JLC), 2016 WL 303114, at *2 (S.D.N.Y. Jan. 25, 2016) (Cott, M.J.) (emphasis

added). See also Badr v. Liberty Mutual Group, Inc., No. 3:06CV1208, 2007 WL 2904210, at *3

(D. Conn. Sept. 28, 2007) (finding request for “any and all” documents “overly broad”); see also

Pollard v. E.I. DuPont de Nemours & Co., No. 95–3010, 2004 WL 784489, at *5 (W.D. Tenn.

Feb. 24, 2004) (holding “any and all” request ambiguous and overbroad). Despite providing these



25
   Plaintiff is unable to adequately respond to Defendants’ naked assertion of an “[in]accurate and [in]complete
privilege log” reference because the column that purportedly describes what “plaintiff has” is empty, and the parties
did not meet and confer regarding any purported deficiencies in Plaintiff’s privilege log. This evidences yet another
failure of Defendants to satisfy their Rule 37(a)(2)(B) meet and confer requirements (and, again, calls into question
the veracity of their Rule 37 Certification). Neither Defendants’ July 27, 2020 “deficiency letter,” August 18, 2020
letter, the parties’ meet or confers, or any joint letters submitted to this Court have called into question Plaintiff’s
privilege log, let alone established that the parties are at an impasse. Defendants’ baseless and premature inclusion
of Plaintiff’s “privilege log” under Issue #5 is premature is itself a basis to deny this portion of Defendants’ MTC.


                                                          16
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 23 of 32




or substantially similar authorities to Defendants on August 6, 2020 (see ECF 85-16 at 5, 11),

Defendants make no attempt to explain why their requests are immune from similar treatment, and

why their motion is not frivolous in light of clear authority prohibiting the very discovery courts

in this Circuit have denied.

II.      DEFENDANTS ARE NOT ENTITLED TO A REPRODUCTION OF PLAINTIFF’S
         DOCUMENTS WITH BELATEDLY SOUGHT METADATA

         A.       This Untimely Request for Metadata, Made After Plaintiff Produced
                  Documents and After Plaintiff Requested Metadata from Defendants, Should
                  Be Denied

         Long after they failed to seek metadata or flag it as an issue in the parties’ initial

communications and meet and confers, Defendants manufacture deficiencies with Plaintiff’s

production and hope to pull a bait-and-switch that attempts to substitute their request that

documents be produced in electronic form (which Plaintiff has done) with a completely separate

request for metadata (that appears nowhere in their Document Requests or instructions thereto).

         Tellingly, the word “metadata” does not appear anywhere in Defendants’ Document

Requests or their subsequent letter “regarding the July 18, 2020 document production made by

plaintiff.” ECF 85-5. Likewise, the word “native” (referring to a document produced in its native

format) does not appear anywhere in their Document Requests or their subsequent “deficiency

letter.” 26 Id.

         What Defendants seeks now is to compel Plaintiff to re-review and re-produce over six

times the amount of pages that Defendants produced, including as a backdoor attempt to obtain

metadata that Defendants plainly did not seek until after the following key events (which illustrates

the transparent motivation behind Defendants’ belated request):


26
  Importantly, despite “request[ing] that plaintiff’s counsel be prepared to meet and confer about [various] topics,”
none of those topics related to the electronic form of the documents Plaintiff’s produced, or metadata. ECF 85-5.



                                                         17
       Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 24 of 32




       (i)     Plaintiff produced more than 2,088 pages of documents;

       (ii)    Defendants served a “deficiency letter” on July 27, 2020 that did not mention
               “metadata,” “natives,” or issues related to the authenticity of the documents in
               Plaintiff’s production (ECF 85-5);

       (iii)   The parties met and conferred on August 4 and again on August 6, 2020, where
               Defendants likewise did not raise the issue of “metadata” or “native files”; and

       (iv)    Plaintiff sent Defendants, on August 11, 2020, his First Set of RFPs, where the
               word “metadata” appeared seven times, was specified in the Definitions for
               “document” and “information,” and was repeatedly defined and described with
               examples and descriptions of the type of metadata sought and the format such
               metadata was to be produced.

       In fact, it was not until August 18, 2020, in a letter to Plaintiff, that Defendants told Plaintiff

for the first time that they sought metadata “alongside documents” and wanted Plaintiff to

“update . . . his production” to provide such metadata. ECF 85-2. During the first meet and confer

that followed this letter, Plaintiff explained to Defendants that, beyond their failure to provide a

timely request for metadata and thus they had waived their right to such information, their request

was burdensome given that Plaintiff already manually collected and produced thousands of pages

to Defendants. Defendants have not pointed (and cannot point) the Court to any pre-August 18,

2020 documents or communications that confirm Defendants’ requested metadata (or any assertion

that Plaintiff’s production failed to include metadata as requested and required by Defendants’

Document Requests). Nor have Defendants claimed as much in bringing their motion.

       B.      Defendants Have Waived Their Ability to Seek Metadata After the Fact

       As courts in numerous districts routinely hold, Defendants’ late attempt to re-write their

discovery requests to seek metadata, without explaining the relevance of such metadata, months

after they failed to request such information in the first instance is improper, unduly burdensome,

and should be denied. See, e.g., Ford Motor Co. v. Edgewood Props., Inc., 257 F.R.D. 418, 426

(D.N.J. 2009) (unduly burdensome for party to re-produce documents based on belated metadata



                                                  18
       Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 25 of 32




request); Aguilar, 255 F.R.D. at 359 (denying majority of motion to compel belatedly requested

metadata); Autotech Techs. Ltd. P’ship v. Automationdirect.com, Inc., 248 F.R.D. 556, 559 (N.D.

Ill. 2008) (“It seems a little late to ask for metadata after documents responsive to a request have

been produced in both paper and electronic format. Ordinarily, courts will not compel the

production of metadata when a party did not make that a part of its request.”) (collecting cases).

       Defendants’ request should be denied on the independent basis that they sat silently while

Plaintiff collected, reviewed, and produced thousands of pages of documents—and did not request

metadata until after (i) Plaintiff completed his document collection, (ii) the parties exchanged

multiple communications and had meet and confers about Plaintiff’s production, and (iii) Plaintiff

served his own document requests that (unlike here) unequivocally defined and sought document

metadata. Ultimately, Defendants’ belated request constitutes a waiver, improperly shifts the

parties’ obligations, would require a burdensome reproduction, and thus should be denied.

       C.      Defendants Have Not Shown Such Reproduction Is Necessary and Relevant
               to this Action, and Such Reproduction Would Be Unduly Burdensome

               1.      The Metadata Defendants Belatedly Seek Is Not Necessary and Relevant

       The metadata that Defendants’ belatedly seek is not necessary and relevant to this action.

In a case in which Defendants have repeatedly claimed that Plaintiff was terminated due to Davis

Polk-created performance reviews—reviews that occurred no later than 2017, nearly three years

ago—Defendants fail to show (and cannot show) that the newly-requested production of metadata

by Plaintiff is at all relevant to this action. Consistent with Defendants’ Document Requests and

the instructions therein, which lacked such request, Defendants did not then and do not now require

metadata for Plaintiff’s entire production. Indeed, “in the absence of an issue concerning the

authenticity of a document or the process by which it was created, most metadata has no




                                                19
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 26 of 32




evidentiary value.” Kingsway Financial Services, Inc. v. Price Waterhouse Coopers LLP, 2008

U.S. Dist. LEXIS 105222, *18 (S.D.N.Y. Dec. 31, 2008).

        When Defendants finally raised the issue of metadata, they did not even attempt to explain

why they required such information; instead, they chose to insist that requests for metadata were

“inherent” in the Southern District’s “practices,” and that Plaintiff was disregarding such

“practices” but asserting a contrary position. However, as courts in this district have held,

Defendants must do more than demand, many months after the fact, such metadata with the naked

expectation that they are then entitled to it. Id. (“In light of the dubious value of metadata and [the

party’s] total failure to explain its relevance to the claims and defenses in this action, [the party’s]

application to compel its production is denied.”). That alone is a basis to deny their request.

        Defendants’ Document Requests and Instructions treat metadata as if were not relevant to

this action, which is consistent with their subsequent discovery correspondence that did not

mention a lack of metadata as a “deficiency” they had identified, and the parties’ several meet-

and-confers where no mention was made of such metadata. Despite bringing the instant motion,

for which Defendants bear the burden of proof, it remains unclear to Plaintiff why Defendants are

seeking metadata from Plaintiff when they claim they terminated Plaintiff based on their own

internally created performance reviews from over three years ago—an assertion that does not

require metadata for any responsive documents that Plaintiff could theoretically produce.

                 2.       “Sender” and “Recipient” and “Date” Information Already Appear on
                          the Face of a Vast Majority of Documents 27

        Both in the parties’ September 29, 2020 Joint Letter (ECF 85-1) and during the November

4, 2020 teleconference, Defendants supported their request for “metadata” by arguing that



27
  That is, regarding documents where such information exist or are a part of the document. For example, Plaintiff’s
production includes calendars, which obviously do not have information such as “sender” or “recipient.”


                                                        20
       Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 27 of 32




Plaintiff’s documents “did not include information such as the name of the sender, the recipient of

the message, and the time and date of the message.” However, this conflates metadata with basic

identifying information visible on the face of the documents produced. In virtually every instance,

Plaintiff’s production includes the very information Defendants now seek (with the understanding

that some file types, like audio files, do not bear text that can include similar forms of information).

        To clarify Plaintiff’s position, the vast majority of documents that have a “sender,”

“recipient,” and “date”—especially the most relevant documents—were sent to Defendants in an

electronic format that is text searchable, and/or shows “sender,” “recipient,” and “date”

information on the face of the document. See, e.g., Ex. 7 (presenting an illustrative set of

documents to demonstrate such information is apparent on their face).

        At all relevant times, Defendants have been unwilling to provide Plaintiff with a full and

specific list of produced documents that it claims does not have such information on their face,

and it remains unclear to Plaintiff why Defendants are requesting a reproduction of Plaintiff’s

entire document production to include metadata for documents where the “sender,” “recipient,”

and “date” are readily identifiable and/or not obscured. Despite Plaintiff’s requests for specificity

and a willingness to provide answers or clarity to any specific questions or concerns Defendants

might have, Defendants were unwilling to correct their characterization of Plaintiff’s production,

specifically identify the documents they had issues with, or propose remedies that do not shift their




                                                  21
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 28 of 32




burden onto Plaintiff or elevate “remedies” that are burdensome, unnecessary, and disconnected

from the claims or defenses in this action. 28, 29

         Ultimately, Defendants have not shown that reproduction is necessary and relevant to this

action, let alone how such reproduction would not be unduly burdensome for Plaintiff, and thus

their requests should be denied. See, e.g., Hui Qin Wang v. Jian Ping Yao, No. 11 Civ. 5637 (LDW)

(EBT), 2013 WL 2304180, at *2 (E.D.N.Y. May 17, 2013) (finding no good cause to require

production of metadata where it would not be probative of a fact in dispute); Aguilar v.

Immigration & Customs Enforcement Div. of U.S. Dep’t of Homeland Sec., 255 F.R.D. 350, 360

(S.D.N.Y. 2008) (declining to order production of metadata where requesting party failed to show

metadata would “yield useful information beyond [what] the [requesting parties] already have”).

III.     THE TEMPORAL SCOPE OF THE DISCOVERY REQUESTS IS OVERBROAD,
         UNDULY BURDENSOME, AND FAILS TO SATISFY THE PROPORTIONALITY
         TEST UNDER FEDERAL RULE 26(B)

         Although not directly addressed in their motion, Defendants appear to ask this Court

(through the date range that it implicit in their Discovery Requests) to compel discovery from July

2012 to the ever-expanding present. Despite this, Defendants offer no justification for the

sweeping scope of such request. Such request should be denied because, among other reasons: (i)

Defendants fail to establish the relevance of a nearly nine-year discovery period for each

Discovery Request, irrespective of the underlying topic (see ECF 102); (ii) Plaintiff did not


28
   See Plaintiff’s Aug. 6, 2020 Ltr. to Defendants, Ex. 85-16 at 2 (noting that “Defendants did not provide Plaintiff
with a comprehensive or specific response to Plaintiff’s letter as requested”); id. at 4 (“[B]ecause there is a
significant gap in Defendants’ characterization of Plaintiff’s production and responses[,] and Plaintiff’s actual
production and responses, it would be most helpful if Defendants provided Plaintiff with a request-by-request list
outlining any issues. … Plaintiff is willing to provide specific responses and clarification on any perceived or actual
issues related to any particular RFPs or interrogatories”); id. at 6 (addressing concerns for the “limited number of
documents for which Defendants have articulated specific concerns,” noting that their “July 27 letter [otherwise]
asserts purported deficiencies in categorical fashion” (ECF 85-15 at 4).
29
   Defendants must state with specificity and by Bates number, the documents for which they require metadata (and
why). Once they have done so, Plaintiff wishes to provide a declaration that addresses the specific burdens
associated with compliance (which cannot be done until Defendants’ satisfy their threshold obligation to inform
Plaintiff of precisely what they seek).


                                                          22
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 29 of 32




graduate from law school until 2014; (iii) Plaintiff did not start working at Davis Polk as a full-

time associate until September 2014; (iv) the earliest unlawful allegation only dates back to the

2014-2015 period; (iv) Plaintiff was terminated on August 10, 2018 and the Complaint was filed

on November 5, 2019; and (v) to collect, review and produce documents from such an overly broad

date range places undue burden and expense on Plaintiff (see Fed. R. Civ. P. 26(c)(1); Fed. R. Civ.

P. 26(b)(2)(C)(iii))—who has significantly less resources than Defendants, unsurprisingly due to

the very conduct and adverse employment actions that Plaintiff prosecutes through this action.

        Courts routinely deny documents requests that seek discovery beyond a narrowly tailored

period sufficient to ensure the production of relevant information. See, e.g., SEC v. Collins &

Aikman Corp., 256 F.R.D. 403, 417-18 (S.D.N.Y. 2009) (refusing to enforce broad document

requests requiring search over an excessive time period because they were not ““specifically

tailored to discover relevant information” (quoting Zubulake v. UBS Warburg LLC, 217 F.R.D.

309, 322 (S.D.N.Y. 2003) and requiring the requests to be revised)); Am. Express Travel Related

Servs. Co. v. Allegis Grp., Inc., No. 00CIV.5781LTSFM, 2001 WL 1661917, at *4 (S.D.N.Y. Dec.

28, 2001) (denying motion to compel documents over five-year period as “overly broad and

insufficiently tailored . . . to justify the burden on [producing party] of identifying and producing

every piece of paper” responsive to a particular request). 30 Defendants’ continued insistence that

Plaintiff produce “all documents” from this overbroad period, irrespective of the request (and the

need for such information over an eight-year period) should likewise be denied.




30
   See also Rosenbaum v. Becker & Poliakoff, P.A., No. 08-CV-81004, 2010 WL 623699, at *9 (S.D. Fla. Feb. 23,
2010) (in ERISA action, reducing the relevant time period for discovery from eighteen to six months under the “rule
of proportionality” of Fed. R. Civ. P. 26(b)(2)(C)); Nuskey v. Lambright, 251 F.R.D. 3, 9-10 (D.D.C. 2008) (denying
request for documents from years postdating plaintiffs alleged wrongful termination because request was “too
speculative to justify extending the relevant time period to the present day”).


                                                        23
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 30 of 32




         Insofar as the Court is inclined to grant any portion of Defendants’ MTC, Plaintiff seeks

an order requiring Defendants to narrowly tailor each Document Request to an appropriate date

range and scope, including a limitation that any relevant discovery begin no earlier than Plaintiff’s

employment at Davis Polk (i.e., 2014) and end on the date of Plaintiff’s termination (i.e., August

10, 2018) or no later than the date that the Complaint was filed (i.e., November 5, 2019).

IV.      DEFENDANTS’ MANUFACTURED DISPUTE CONCERNING THE RETURN OF
         SO-CALLED FIRM MATERIALS IS PREMATURE AND NEEDLESSLY
         WASTES JUDICIAL RESOURCES

         Plaintiff remains puzzled at Defendants’ continued insistence that they require the Court’s

intervention to secure the return of so-called “Firm Materials.” Both premature and a needless

waste of judicial resources, Defendants continue to seek the return of the same items that Plaintiff

has already offered to return to Defendants prior to the filing of this motion. 31 But not once prior

to its filing the MTC had Defendants meaningfully sought to facilitate this hard-copy document

exchange (or declare impasse on this issue) 32; yet, Plaintiff’s offer remains. In light of Plaintiff’s

offered and anticipated cooperation, Defendants’ request should be denied and the parties should

be instructed to discuss a schedule and mechanism for returning these hard-copy documents.

         With respect to the “return” of non-hard-copy documents, Plaintiff is unclear as to how

Defendants propose for Plaintiff to return such electronic records, and whether Defendants’ request

includes the deletion of ESI that has already been produced during discovery and how doing so

would not be a violation of Plaintiff’s discovery obligations. For these reasons, Plaintiff requests




31
   See Pl. Position in Sept. 29, 2020 Joint Letter (ECF 85-1 at 5 (“Plaintiff’s own communications to Davis Polk . . .
leave no doubt that he was and remains willing to return any such materials.”); Pl. Response to Interrogatory No. 18
(ECF 85-18) (“Plaintiff will coordinate with Defendants to return certain physical documents that cannot be easily
scanned or returned electronically.”)
32
   In fact, Defendants chose not to respond to Plaintiff’s proposal and instead filed this Motion to Compel.
Accordingly, despite their Rule 37 Certification (ECF 102 at 15), Defendants did not adequately attempt to resolve
this particular aspect of the parties’ dispute before filing this motion.


                                                         24
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 31 of 32




that the Court limit any return to the physical, hard-copy documents in Plaintiff’s possession—

which, as stated in the Joint letter, consist of spiral bound “closing sets.”

V.       AFFIRMATIVE ARGUMENTS THAT DEFENDANTS COULD HAVE MADE IN
         THEIR MOTION TO COMPEL, BUT CHOSE NOT TO, ARE DEEMED WAIVED

         The parties submitted a Joint Letter that raised their respective issues concerning Plaintiff’s

document production and discovery responses. ECF 85-1. Rather than respond to the arguments

raised in Plaintiff’s portion of the Joint Letter, Defendants filed the instant motion to compel,

which only cited a single case and did not attempt to wrestle, distinguish, or otherwise recognize

the cases (or arguments) that Plaintiff offered in support of its position—some of which Plaintiff

first asserted to Defendants nearly four months ago during the parties’ August meet and confers.

         To the extent that Defendants elected not to advance all arguments in support of their

motion (e.g., as to relevance of the disputed Discovery Requests, the temporal scope of the

discovery period they seek, and the need for metadata and other forms of discovery), they have

waived the right to do so in their reply brief. Under this Circuit’s black-letter law, an argument

may be deemed waived when not affirmatively raised in a party’s moving brief. 33

         The principle underlying these rulings make sense: it prevents unfair surprise and avoids a

scenario where the opposing party (i.e., Plaintiff) is left without an opportunity to scrutinize and

respond to the arguments advanced by Defendants. This would not be the first time Defendants




33
  See, e.g., U.S. v. Yousef, 327 F.3d 56, 115 (2d Cir. 2003); Iyoha v. Attorney General of the U.S., 226 F. A’ppx 78
(2d Cir. 2007) (a party’s “attorney must ‘include his most cogent arguments in his opening brief, upon pain of
otherwise finding them waived”’) (quoting McCarthy v. SEC, 406 F.3d 179, 186 (2d Cir. 2005)); Gaetano &
Assocs., Inc. v. N.L.R.B., 183 F. A’ppx 17, 22 (2d Cir. 2006) (argument not raised in opening brief waived) (citing
Thomas v. Roach, 165 F.3d 137, 145 (2d Cir. 1999) (court need not consider argument first raised in reply brief));
Fisher v. Kanas, 487 F. Supp. 2d 270, 278 (E.D.N.Y. 2007) (arguments not raised in original motion to dismiss are
waived) (citing cases); Ocean Partners, LLC v. North River Ins. Co., 546 F. Supp. 2d 101, 111 n.8 (S.D.N.Y. 2008)
(declining to address arguments first raised in reply brief).


                                                         25
        Case 1:19-cv-10256-GHW Document 110 Filed 12/02/20 Page 32 of 32




chose to reserve affirmative arguments for their reply—a practice that has, and will continue to,

unduly prejudice Plaintiff as discovery and the remaining phases of this litigation proceed. 34

                                              CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that Defendants’ MTC be denied.




DATED:           December 2, 2020                           Respectfully submitted,

                                                            /s/ David Jeffries

                                                            David Jeffries

                                                            Attorney for Plaintiff




cc (via ECF):

Jeh C. Johnson
Bruce Birenboim
Susanna M. Buergel
Marissa C.M. Doran

Attorneys for Defendants




34
  Compare, e.g., Defendants’ Motion to Seal and Redact, ECF 73 (three-page motion with insufficient affirmative
arguments) with Defendants’ Reply ISO Motion to Seal and Redact, ECF 77 (presenting a brief twice as long, and
including affirmative arguments and cases that certainly could have been advanced in their opening motion).


                                                       26
